Title: From Benjamin Franklin to David Hartley, 31 March 1782
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,
Passy, March 31. 1782
I have just received your Favours of March 11 & 12. forwarded to me by Mr. Digges, and another of the 21st. per Post. I congratulate you on the returning good Disposition of your Nation towards America, which appears in the Resolutions of Parliamt. that you have sent me: and I hope the Change of your Ministry will be attended with salutary Effects. I continue in the same Sentiments express’d in my former Letters; but as I am but one of five in the Commission, and have no Knowledge of the Sentiments of the others, what has pass’d between us is to be considered merely as private Conversation. The five Persons are Messrs. Adams, Jay, Laurens, Jefferson and myself, and in case of the Death or Absence of any the Remainder have Power to act and conclude. I have not written to Mr Laurens, having constantly expected him here: but shall write to him by next Post; when I shall also write more fully to you, having now only time to add, that I am ever, with great Esteem and Affection, Dear Sir, Your most obedient & most humbl. Servt
B Franklin
D. Hartley Esqr.
 
Addressed: To / David Hartley Esqr / Golden Square / London
Endorsed: D F Mar 31 1782 / D F Mar 31 1782
